EX-10 4 ex10_2.htm Exhibit 10.2

Exhibit 10.2

AMENDMENT

This Amendment ("Amendment") is entered into on June  , 2004, by and between
LabOne of Ohio, Inc, formerly known as LabAlliance, Inc., a Delaware corporation
("LabAlliance"), and THE HEALTH ALLIANCE OF GREATER CINCINNATI, (the "HAGC") for
itself and on behalf of The Christ Hospital ("TCH"), University Hospital, Inc.
("UH"), The St. Luke Hospitals, Inc. ("SLH"), Jewish Hospital Of Cincinnati,
Inc. ("JHC") and The Fort Hamilton Hospital ("FHH") (TCH, UH, SLH, JHC and FHH
shall be collectively referred to as the "Hospitals" and, HAGC and Hospitals may
individually be referred to herein as an "HAGC Entity" and collectively referred
to herein as the "HAGC Entities") and on behalf of Jewish Health System, Inc.
and Fort Hamilton Hospital Holding Company (sometimes individually referred to
herein as a "Hospital Entity" and collectively referred to herein as the
"Hospital Entities").

WHEREAS, LabOne, Inc. ("LabOne"), the Selling Entities and the Hospital Entities
are parties to that certain Asset Purchase Agreement dated November 28, 2003, as
amended ("Purchase Agreement");

WHEREAS, as permitted by the Purchase Agreement, LabOne assigned its rights
under the Purchase Agreement to LabAlliance;

WHEREAS, as further described in the Purchase Agreement, HAGC and each of the
Hospital Entities are parties with LabAlliance to a Management Agreement dated
effective January 3, 2004 (individually, a "Management Agreement" and
collectively, the "Management Agreements"), and a Laboratory Services Agreement
dated effective January 3, 2004 ("Laboratory Services Agreement");

WHEREAS, LabAlliance has changed the name of its corporate entity to LabOne of
Ohio, Inc.;

WHEREAS, LabAlliance and the HAGC Entities desire to enter into this Amendment
to memorialize their agreement with respect to certain employees currently
employed by HAGC who will be offered employment by LabAlliance, with such
employment to be effective as of July 11, 2004 (the "Employment Date"), and
amend the Purchase Agreement, each Management Agreement, and the Laboratory
Services Agreement to be consistent with the forgoing;

NOW, THEREFORE, in consideration of the mutual promises herein made, the parties
agree as follows:

1. The foregoing Recitals are hereby incorporated by this reference.

2. LabAlliance shall, as soon as reasonably possible following the date of this
Amendment, offer employment to commence as of the Employment Date, to those
employees of HAGC as set forth on Exhibit A, attached hereto and incorporated by
this reference (individually, an "Employee" and collectively, the "Employees")
who remain employees of HAGC as of the Employment Date, at salaries and wages no
less than those currently being paid by HAGC and with substantially similar
benefits to those currently provided to similarly situated employees of
LabAlliance (excluding severance pay as provided herein), subject to eligibility
requirements for such benefits (the "Prospective Employees"). With respect to
any Prospective Employee who is out on legally protected leave and not actively
at work on the Employment Date, such Prospective Employee shall remain an
employee of HAGC until such Prospective Employee returns to active employment,
and LabAlliance then shall offer employment to such Prospective Employee if such
person returns to active employment with HAGC within the legally required time
period.

3. The term "Hired Employees" as used in this Amendment means any person who (i)
is a Prospective Employee and (ii) accepts employment with LabAlliance in
accordance with this Amendment. All Hired Employees will be retained as
employees-at-will by LabAlliance from and after the effective date of their
employment with LabAlliance. In the event that LabAlliance takes any action with
respect to Hired Employees that would constitute a "plant closing" or "mass
layoff" (as those terms are used in the Worker Adjustment and Retraining
Notification Act, 29 U.S.C. Section 2101 et. seq. (the "WARN Act")), LabAlliance
shall be liable and responsible for any required notice under the WARN Act (or
any similar state or local law) and shall indemnify the HAGC Entities with
respect to any liability arising out of a breach of this covenant. In the event
that any Hired Employee is terminated by LabAlliance within one year following
the Employment Date, LabAlliance agrees to pay to such individual severance pay
not less than the severance pay to which such individual would have been
entitled, if any, under the severance policies, practices, program or plan of
HAGC applicable to such person in effect as of the date hereof as if such
individual were employed by HAGC at the time of his or her termination and
additional severance benefits no less than those additional severance benefits
currently provided to similarly situated employees of LabAlliance and its
affiliates. Nothing herein shall be deemed to limit the ability of LabAlliance
to change the salary or wages of any Hired Employee or modify the benefits
provided to any Hired Employee after the first anniversary after the Employment
Date, or to make such changes or modifications within one year after the
Employment Date as long as any changes to salary or wages are in accordance with
LabAlliance's normal compensation practices and as long as any modification to
benefits apply generally to similarly situated employees of LabAlliance and its
affiliates. LabAlliance shall have no obligation with respect to (i) any
Employee who does not become a Hired Employee, or (ii) any Hired Employee for
the period prior to being employed by LabAlliance. The terms of this Amendment
shall not confer any rights or remedies on any Employee or Hired Employee or any
other person other than the parties hereto. All Hired Employees shall be given
full credit by LabAlliance for their years of service with HAGC for purposes of
eligibility and vesting (but not benefit accruals or computations) in all
Employee Benefit Plans (as such term is defined in the Purchase Agreement) of
LabAlliance or its affiliates which are made available to such employees
following the Employment Date, or the effective date of their employment with
LabAlliance.

4. HAGC shall be liable for all accrued but unused paid time off ("PTO") of
Hired Employees outstanding as of the effective date of their employment with
LabAlliance, under HAGC's PTO policy.

5. LabAlliance shall be responsible for all Hired Employees' employment-related
worker's compensation and related matters relating only to events occurring from
and after the effective date of their employment with LabAlliance. HAGC shall be
responsible for all Employee-related worker's compensation and related matters
relating to events occurring prior to the effective date of their employment
with LabAllianceto the extent it is related to an injury occurring prior to the
effective date of their employment with LabAlliance.

6. HAGC shall allow LabAlliance reasonable access to the Employees prior to the
Employment Date in order to allow for an orderly transition of such Employees'
employment by LabAlliance. In addition, HAGC shall allow LabAlliance reasonable
access to employee records of such Prospective Employees following the date of
this Agreement. As soon as practicable following the Employment Date, HAGC shall
provide LabAlliance with the employment records for all Hired Employees.
Notwithstanding any other provision of this Agreement to the contrary, HAGC
shall, in its sole discretion, have the right to remove any information from
such employee records in order to comply with applicable Law (as such term is
defined in the Purchase Agreement).

7. LabAlliance shall be permitted to solicit for employment IRL employees of
HAGC who are lab support technicians, office coordinators, or specimen data
entry technicians at FHH, JH or SLH until the earlier of (a) the Employment
Date, or (b) the date LabAlliance has filled its open positions to provide
services at any draw station operated by LabAlliance, and such solicitation will
not constitute a violation of Section7(g) of the Purchase Agreement.

8. The parties acknowledge that the Employees currently provide, and the Hired
Employees will primarily provide, phlebotomy work for Non-Hospital Patients (as
such term is defined in the Management Agreements). For purposes of each of the
Management Agreements, LabAlliance and the HAGC Entities agree that the
Management Agreements are hereby amended so that: (a) the costs incurred by
LabAlliance with respect to the Hired Employees will not be Reimbursed IRL Costs
(as such term is defined in the Management Agreements), Allocated IRL Management
Costs (as such term is defined in the Management Agreements), or otherwise
charged by LabAlliance to any of the HAGC Entities, and (b) with respect to
determining any of the Performance Bonuses (as such term is defined in the
Management Agreement), the costs incurred by HAGC with respect to the Hired
Employees prior to the effective date of their employment with LabAlliance shall
not be counted as an expense of HAGC either prior to or after the Effective Date
and shall be deducted when determining the Direct IRL Costs Per Test (as such
term is defined in the Management Agreement) for the fiscal year ended June 30,
2003 and any other period for which a Performance Bonus is calculated. For
purposes of the Laboratory Services Agreement, LabAlliance and the HAGC Entities
agree that the Laboratory Services Agreement is hereby amended so that the HAGC
Entities shall pay LabAlliance $5.00 per specimen collected by LabAlliance
employees or contractors at the request of the HAGC Entities.

9. The remaining terms and conditions of the Purchase Agreement, Management
Agreement, and Laboratory Services Agreement shall continue in full force and
effect provided, however, that in the event of any conflict between the terms of
the Purchase Agreement, Management Agreement, or the Laboratory Services
Agreement and the terms of this Amendment, the terms of this Amendment shall
control.



 IN WITNESS WHEREOF, the Parties hereto have executed this Amendment on the date
first above written.

LABONE OF OHIO, INC.

 

 

By:  

Name:  

Title:  

 

 

THE HEALTH ALLIANCE OF GREATER CINCINNATI

(for itself and on behalf of The Christ Hospital, University Hospital, Inc., The
St. Luke Hospitals, Inc., Jewish Hospital Of Cincinnati, Inc., The Fort Hamilton
Hospital, Jewish Health System, Inc. and Fort Hamilton Hospital Holding Company)

 

 

By:  

 Ronald Long, Executive Vice President and Chief Financial Officer

 

 

THE CHRIST HOSPITAL

By: The Health Alliance of Greater Cincinnati

 

By:  

 Ronald Long, Executive Vice President and Chief Financial Officer

 

 

UNIVERSITY HOSPITAL, INC.

By: The Health Alliance of Greater Cincinnati

 

By:  

 Ronald Long, Executive Vice President and Chief Financial Officer

 

 

THE ST. LUKE HOSPITALS, INC.

By: The Health Alliance of Greater Cincinnati

 

By:  

 Ronald Long, Executive Vice President and Chief Financial Officer

 

 

THE JEWISH HOSPITAL OF CINCINNATI, INC.


By: The Health Alliance of Greater Cincinnati

 

By:  

 Ronald Long, Executive Vice President and Chief Financial Officer

 

 

THE FORT HAMILTON HOSPITAL


By: The Health Alliance of Greater Cincinnati

 

By:  

 Ronald Long, Executive Vice President and Chief Financial Officer

 

JEWISH HEALTH SYSTEM, INC.


By: The Health Alliance of Greater Cincinnati

 

By:  

 Ronald Long, Executive Vice President and Chief Financial Officer

 

 

FORT HAMILTON HOSPITAL HOLDING COMPANY


By: The Health Alliance of Greater Cincinnati

 

By:  

 Ronald Long, Executive Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

Exhibit A



Toni Detisch
Shelia Miller
Barbara Sauter
Karla Kent
Linda Norris
Kathleen Retherford
Stephanie Smith
Monica Vicars
Emi Godsey
Terra Million
Tonya Roland
Lisa Weathers
Kelly Ahrman
Ronda Peralta
Linda Peterson
Paul Thompson
Lynn Demi
Christine Summe
Lora Wetenkamp